By complaint and information filed in the County Court appellant was charged with unlawfully keeping and was concerned in keeping, and aiding, abetting and assisting in keeping, and knowingly permitted to be kept, a disorderly house in Potter County, in which spirituous, vinous and malt liquors were sold and kept for sale without a license first having been obtained therefor. He was tried and convicted, and his penalty assessed at a fine of $200 and twenty days imprisonment in the county jail. *Page 183 
At a former day of the last term of the court this cause was dismissed because of an insufficient recognizance. The appellant afterwards perfected his appeal by entering into a proper recognizance and furnishing this court with proper evidence thereof. On appellant's motion the case is, therefore, reinstated, and will be considered on its merits.
The term of the court at which appellant was tried adjourned on June 4, 1910. There is no statement of facts contained in the record. There is with the papers, however, what purports to be a statement of facts in the case filed in the lower court on July 2, 1910, more than twenty days after the adjournment of court. It can not be considered. Wagoner v. State, this day decided.
The appellant made a motion in the lower court to quash the complaint and information because the statute under which this prosecution was held — the Act of 1907, p. 246 — was repealed by the vagrancy Act of 1909, p. 111. This question was fully considered by this court and held adversely to this contention in the case of Parshall v. State, 62 Tex.Crim. Rep., 138 S.W. Rep., 759.
Another ground of the motion to quash is that it is in conflict with the Act of 1909, p. 284, prohibiting and making it a felony to pursue the occupation of unlawfully selling intoxicating liquors in prohibition territory. There is nothing in this contention, as the offense prescribed by the Act of 1909 is entirely different from the offense charged in this case. Neither is it in conflict with the Act of 1909, p. 356, making it a felony to unlawfully sell intoxicating liquors in prohibition territory.
The complaint, information, charge of the court, verdict and judgment being regular, none of the other questions raised by appellant in his bills of exception and motion for a new trial can be considered in the absence of a statement of facts.
The judgment will therefore be in all things affirmed.
Affirmed.